DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 01/31/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where independent claims 1 and 14 have been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the final office action mailed on 11/30/2021. 

Allowable Subject Matter

3- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent device claims 1 and 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A broadband multi-purpose optical device comprising: 
first two-dimensional (2D) material layer adjacent to the first active layer; and a first interfacial layer …
wherein the first active layer is stacked on an upper surface of the first interfacial layer, entireties of the first interfacial layer, the first active layer and the first 2D material layer are sequentially stacked on one surface of the semiconductor layer in a first direction perpendicular to the one surface of the semiconductor layer with the 2D material layer furthest from the semiconductor layer in the first direction and widths of entireties of the 2D material layer and the interfacial layer being same in a second direction parallel to the semiconductor layer, 
wherein an entire upper surface of the semiconductor layer is flat, an entirety of the first active layer is on the entire upper surface of the semiconductor layer, and the first active layer is configured to cover the entire upper surface of the semiconductor layer.

Or (claim 14) 
comprising: a semiconductor layer having a light absorption characteristic and being a consecutive single layer; a first active layer…; a first two-dimensional (2D) material layer on an upper surface of the first active layer when viewed from an orientation where the semiconductor layer is below the first active layer such that the first 2D material layer is adjacent to the first active layer; and a first interfacial layer in contact with the first active layer and separated from the first 2D material layer, the first interfacial layer … wherein a width of the first 2D material layer is the same of that of the first active layer in a direction parallel to the semiconductor layer, an upper surface of the first 2D material layer is a same distance from the semiconductor layer across an entirety of the width thereof, and an entire upper surface of the semiconductor layer is flat, an entirety of the first active layer is on the entire upper surface of the semiconductor layer, and the first active layer is configured to cover the entire upper surface of the semiconductor layer.


in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Shin, Xie, Cho and Uemura. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886